EXHIBIT 10.6(a)(vi)




RESTRICTED STOCK UNIT AWARD AGREEMENT PURSUANT TO
CONDUENT INCORPORATED PERFORMANCE INCENTIVE PLAN


AGREEMENT, by Conduent Incorporated, a New York corporation (the “Company”),
dated as of the date that appears in the award summary that provides the number
of Restricted Stock Units and vesting provisions of the award (the “Award
Summary”), in favor of the individual whose name appears on the Award Summary
(the “Employee”), who is an employee of the Company, one of the Company’s
subsidiaries or one of its affiliates (the Company, or such subsidiary or
affiliate, the “Employer”).
In accordance with the provisions of the Conduent Performance Incentive Plan
(the “Plan”), the Compensation Committee of the Board of Directors of the
Company (the “Committee”) or the Chief Executive Officer of the Company (the
“CEO”) has authorized the execution and delivery of this Agreement.
Terms used herein that are defined in the Plan or in this Agreement shall have
the meanings assigned to them in the Plan or this Agreement, respectively.
The Award Summary contains the details of the awards covered by this Agreement
and is incorporated herein in its entirety.
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration the Company agrees as follows:
AWARDS
1.    Award of Restricted Stock Units. Subject to all terms and conditions of
the Plan and this Agreement, the Company has awarded to the Employee on the date
indicated on the Award Summary the number of Restricted Stock Units
(individually, a “RSU”) as shown on the Award Summary. Notwithstanding anything
herein to the contrary, only active employees and those employees on Short Term
Disability Leave, Social Service Leave, Family Medical Leave or Paid Uniform
Services Leave (pursuant to the Company’s Human Resources Policies or similar
policies of the Company’s subsidiaries or affiliates) on the effective date of
the award as shown on the Award Summary shall be eligible to receive the award.
TERMS OF THE RESTRICTED STOCK UNITS
2.    Entitlement to Shares. As soon as practicable on or after the vesting
dates indicated on the Award Summary (each, a “Vesting Date”) (or such earlier
date provided in Section 9), the Company shall deliver to the Employee, in such
manner as the Company shall determine, a number of shares of Common Stock equal
to the number of vested RSUs (subject to reduction for withholding of the
Employee’s taxes in relation to the award as described in Section 11) within 60
days following each applicable Vesting Date (or, if earlier, a distribution
event set forth in Section 9 that satisfies the requirements of Section
409A(a)(2) of the Code).
No fractional shares shall be issued as a result of such tax withholding.
Instead, the Company shall apply the equivalent of any fractional share amount
to amounts withheld for taxes. Notwithstanding the foregoing, the Company shall
be entitled to delay delivery of such shares of Common Stock (or cash payment in
lieu thereof, as applicable) until it shall have received from the Employee a
duly executed Form W-8 or W-9, as applicable, and any other information or
completed forms the Company may reasonably require.
3. Vesting. Except as otherwise determined by the Committee in its sole
discretion (subject to Section 23 of the Plan) or as otherwise provided in this
Section 3 or Section 9, the vesting of RSUs covered hereby shall be subject to
the Employee’s continued employment with the Company or a subsidiary or
affiliate through the applicable Vesting Date. The Employee shall be eligible to
vest on each Vesting Date in the applicable percentage of the shares of Common
Stock covered by this Agreement set forth in the Award Summary.
Upon the occurrence of an event constituting a Change in Control,
notwithstanding anything to the contrary in Section 22(b) of the Plan, the RSUs
outstanding on the date of such Change in Control, and any dividend equivalents
with respect thereto, shall remain outstanding and thereafter the vesting of
such RSUs, and any dividend equivalents with respect thereto, shall be subject
to Employee’s continued employment with the Company or a subsidiary or an
affiliate through each applicable Vesting Date as provided in this Section 3, at
which time such RSUs shall vest and shall be paid in cash in accordance with
Section 22(f) of the Plan at the earliest time set forth in Section 22(c) of the
Plan that will not trigger a tax or penalty under Section 409A of the Code, as
determined by the Committee; provided that the RSUs, and any dividend
equivalents with respect thereto, shall vest and shall be paid to the extent
provided





--------------------------------------------------------------------------------

EXHIBIT 10.6(a)(vi)




in Section 9 in the event of the Employee’s termination of employment following
such Change in Control and prior to a Vesting Date. Upon payment pursuant to the
terms of the Plan, such awards shall be cancelled.
4.    Dividend Equivalents. The Employee shall become entitled to receive from
the Company on each applicable Vesting Date (or such earlier date provided in
Section 9) a cash payment equaling the same amount(s) that the holder of record
of a number of shares of Common Stock equal to the number of vested RSUs (if
any) would have been entitled to receive as dividends on such Common Stock
during the period commencing on the effective date hereof and ending on each
applicable Vesting Date (or such earlier date provided in Section 9) as provided
under Section 3. Payments under this Section shall be net of any required
withholding taxes.
OTHER TERMS
5.     Ownership Guidelines. Guidelines pertaining to the Employee’s required
ownership of Common Stock (the “Stock Ownership Guidelines”) shall be determined
by the Committee or its authorized delegate, as applicable, in its sole
discretion from time to time as communicated to the Employee in writing.
6.    Holding Requirements. In the event of non-compliance with the Stock
Ownership Guidelines under Section 5 hereof, following a five-year noncompliance
period as described in the Stock Ownership Guidelines, the Employee must retain
fifty percent (50%) of the net shares of Common Stock acquired in connection
with the vesting of RSUs (net of withholding tax and any applicable fees) until
the threshold set forth in the Stock Ownership Guidelines is satisfied. Such
shares shall be held in the Employee’s Morgan Stanley account or in another
account acceptable to the Company. In addition, shares used to maintain the
Employee’s ownership level pursuant to this award should be held with Morgan
Stanley or in another account acceptable to the Company.
7.    Voting Rights/Dividends. Except as otherwise provided herein, the Employee
shall have no rights as a shareholder with respect to the RSUs until the date of
issuance of a stock certificate to him for such RSUs and no adjustment shall be
made for dividends or other rights for which the record date is prior to the
date the RSUs become vested.
8.    Non-Assignability. Unless otherwise provided by the Committee in its
discretion, RSUs may not be sold, assigned, alienated, transferred, pledged,
attached or otherwise encumbered except as provided in Section 11 of the Plan.
Any purported sale, assignment, alienation, transfer, pledge, attachment or
other encumbrance of a RSU in violation of the provisions of this Section 8 and
Section 11 of the Plan shall be void.
9.    Effect of Termination of Employment or Death.
(a)    Effect on RSUs. In the event the Employee
(i)    voluntarily ceases to be an employee of the Employer for any reason other
than (A) retirement or (B) following a Change in Control, Termination For Good
Reason, the RSUs that have not vested in accordance with Section 3 shall be
canceled and forfeited on the date of such voluntary termination of employment;
(ii)    involuntarily ceases to be an employee of the Employer prior to a Change
in Control for any reason other than due to death, Disability or termination for
Cause, the number of RSUs scheduled to vest on the Vesting Date immediately
following such termination, and any dividend equivalents with respect thereto,
shall be prorated based on a fraction, the numerator of which is the number of
full months elapsed since the most recent Vesting Date immediately preceding
such date of termination (or since the date the award was granted, in the case
of a termination of employment prior to the first Vesting Date) and the
denominator of which is 12, and any remaining RSUs shall be forfeited. Such
prorated number of RSUs, and any dividend equivalents with respect thereto,
shall immediately vest and shall be settled within 60 days following such
termination in accordance with Section 2; provided that such vesting shall be
contingent, at the discretion of the Company, upon the Employee executing a
general release (which may include an agreement with respect to engagement in
detrimental activity in a form acceptable to the Company) and such release
becoming effective and irrevocable within such 60-day period; provided further
that, to the extent such 60-day period straddles two calendar years, then such
prorated number of RSUs, and any dividend equivalents with respect thereto,
shall be settled in the second calendar year;
(iii)    involuntarily ceases to be an employee of the Employer following a
Change in Control for any reason other than due to death, Disability or
termination for Cause, then the RSUs covered by this Agreement, and any dividend
equivalents with respect thereto, shall immediately vest (without proration
based on the portion of the vesting period elapsed prior to such termination)
and shall be paid in cash in accordance with Section 22(f) of the Plan within 60
days following the earliest time set forth in Section 22(c) of the Plan that
will not trigger a tax or penalty under





--------------------------------------------------------------------------------

EXHIBIT 10.6(a)(vi)




Section 409A of the Code, as determined by the Committee. Such vesting shall be
contingent, at the discretion of the Company, upon the Employee executing a
general release (which may include an agreement with respect to engagement in
detrimental activity, in a form acceptable to the Company) and such release
becoming effective and irrevocable within such 60-day period; provided that, to
the extent such 60-day period straddles two calendar years, then the RSUs
covered by this Agreement, and any dividend equivalents with respect thereto,
shall be paid in cash in the second calendar year;
(iv)    involuntarily ceases to be an employee of the Employer by reason of
death or Disability, (1) the RSUs covered by this Agreement, and any dividend
equivalents with respect thereto, shall immediately vest if such termination of
employment occurs prior to a Change in Control and shall be settled within 60
days of such termination in accordance with Section 2, and (2) if such
termination of employment occurs following a Change in Control, then the number
of RSUs covered by this Agreement, and any dividend equivalents with respect
thereto, shall immediately vest and shall be paid in cash in accordance with
Section 22(f) of the Plan within 60 days following the earliest time set forth
in Section 22(c) of the Plan that will not trigger a tax or penalty under
Section 409A of the Code, as determined by the Committee, in either case without
proration based on the portion of the vesting period elapsed prior to such
termination;
(v)    voluntarily ceases to be an employee of the Employer by reason of
retirement (for purposes of this Agreement only, “retirement” for U.S. employees
shall mean termination of employment at or above age 55 with 10 years of service
or age 60 with 5 years of service with the Employer), the number of RSUs
scheduled to vest on the Vesting Date immediately following such termination,
and any dividend equivalents with respect thereto, shall be prorated based on a
fraction, the numerator of which is the number of full months elapsed since the
most recent Vesting Date immediately preceding such date of termination (or
since the date the award was granted in the case of a termination of employment
prior to the first Vesting Date) and the denominator of which is 12, and any
remaining RSUs shall be forfeited. If such termination of employment occurs
prior to a Change in Control, then such prorated number of RSUs, and any
dividend equivalents with respect thereto, shall immediately vest and shall be
settled within 60 days following such termination in accordance with Section 2.
If such termination of employment occurs following a Change in Control, such
prorated number of RSUs, and any dividend equivalents with respect thereto,
shall immediately vest and shall be paid in cash in accordance with Section
22(f) of the Plan within 60 days of the earliest time set forth in Section 22(c)
of the Plan that will not trigger a tax or penalty under Section 409A of the
Code, as determined by the Committee. In each case, whether such termination of
employment occurs prior to or following a Change of Control, such vesting shall
be contingent, at the discretion of the Company, upon the Employee executing a
general release (which may include an agreement with respect to engagement in
detrimental activity, in a form acceptable to the Company) and such release
becoming effective and irrevocable within such 60-day period; provided that, to
the extent the 60-day period straddles two calendar years, then such prorated
number of RSUs, and any dividend equivalents with respect thereto, shall be
settled or paid in cash, as applicable, in the second calendar year;
(vi)    involuntarily ceases to be an employee of the Employer due to
termination for Cause, the RSUs shall, subject to any Plan provisions to the
contrary, be cancelled and forfeited on the date of such termination of
employment; and
(vii)    voluntarily ceases to be an employee due to a Termination for Good
Reason following a Change in Control, the number of RSUs covered by this
Agreement, and any dividend equivalents with respect thereto, shall immediately
vest (without proration based on the portion of the vesting period elapsed since
the most recent Vesting Date (or since the date the award was granted, in the
case of a termination of employment prior to the first Vesting Date) prior to
such termination) and shall be paid in cash in accordance with Section 22(f) of
the Plan within 60 days following the earliest time set forth in Section 22(c)
of the Plan that will not trigger a tax or penalty under Section 409A of the
Code, as determined by the Committee. Such vesting shall be contingent, at the
discretion of the Company, upon the Employee executing a general release (which
may include an agreement with respect to engagement in detrimental activity, in
a form acceptable to the Company) and such release becoming effective and
irrevocable within such 60-day period; provided that, to the extent such 60-day
period straddles two calendar years, then the RSUs covered by this Agreement,
and any dividend equivalents with respect thereto, shall settled or paid in
cash, as applicable, in the second calendar year;
(b)    Cause. “Cause” means (i) a violation of any of the rules, policies,
procedures or guidelines of the Employer, including but not limited to the
Company’s Business Ethics Policy and the Proprietary Information and Conflict of
Interest Agreement (ii) any conduct which qualifies for “immediate discharge”
under the Employer’s Human Resource Policies as in effect from time to time
(iii) rendering services to a firm which engages, or engaging directly or
indirectly, in any business that is competitive with the Employer, or represents
a conflict of interest with the interests





--------------------------------------------------------------------------------

EXHIBIT 10.6(a)(vi)




of the Employer; (iv) conviction of, or entering a guilty plea with respect to,
a crime whether or not connected with the Employer; or (v) any other conduct
determined to be injurious, detrimental or prejudicial to any interest of the
Employer.
(c)    “Termination For Good Reason” has the meaning set forth in Section
22(a)(vi) of the Plan.
(d)    “Disability” shall include cessation of active employment due to
commencement of long-term disability under the Employer’s long-term disability
plan or under a disability policy of any subsidiary or Affiliate, as applicable;
provided that a Disability shall not be deemed to have occurred for such
purposes unless the circumstances would also result in a “disability” within the
meaning of Section 409A of the Code.
10.    General Restrictions. If at any time the Committee or its authorized
delegate, as applicable, shall determine, in its discretion, that the listing,
registration or qualification of any shares of Common Stock subject to this
Agreement upon any securities exchange or under any state or Federal law, or the
consent or approval of any government regulatory body, is necessary or desirable
as a condition of, or in connection with, the awarding of the RSUs or the issue
or purchase of shares of Common Stock hereunder, the certificates for shares of
Common Stock may not be issued in respect of RSUs in whole or in part unless
such listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee or
its authorized delegate, as applicable, and any delay caused thereby shall in no
way affect the date of termination of the RSUs.
11.    Responsibility for Taxes. The Employee acknowledges that the ultimate
responsibility for the Employee’s Federal, state and municipal individual income
taxes, the Employee’s portion of social security and other payroll taxes, and
any other taxes related to the Employee’s participation in the Plan and legally
applicable to the Employee, is and remains his or her responsibility and may
exceed the amount actually withheld by the Company or the Employer. In the event
that there is withholding tax liability in connection with the vesting of RSUs,
the Employee may satisfy, in whole or in part, any withholding tax liability:
(a) by cash payment of an amount equal to such withholding liability; or (b) by
having the Company withhold from the number of RSUs in which the Employee would
be entitled to vest a number of shares of Common Stock having a fair value equal
to such withholding tax liability in accordance with the Company’s share
withholding procedures.
12.    Nature of Award. In accepting the award, the Employee acknowledges that:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time in a manner consistent with Section 13 of the Plan regarding Plan
amendment and termination and, in addition, the RSUs are subject to modification
and adjustment under Section 6 of the Plan.


(b)the award of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted repeatedly in the past;


(c)all decisions with respect to future RSU awards, if any, will be at the sole
discretion of the Committee or its authorized delegate, as applicable;


(d)The Employee’s participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate Employee’s employment relationship at any time; further,
the RSU award and Employee’s participation in the Plan will not be interpreted
to form an employment contract or relationship with the Employer;


(e)The Employee is voluntarily participating in the Plan;


(f)the RSUs and the shares of Common Stock subject to the RSUs are an
extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to the Employer, and which is outside the scope of
the Employee’s employment contract, if any;


(g)the RSUs and the shares of Common Stock subject to the RSUs are not intended
to replace any pension rights or compensation;


(h)the RSUs and the shares of Common Stock subject to the RSUs are not part of
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any severance, resignation, termination, redundancy,
dismissal, end of service payments, bonuses, long-service awards, pension or
retirement





--------------------------------------------------------------------------------

EXHIBIT 10.6(a)(vi)




or welfare benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Employer;


(i)     the future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty;


(j)     in consideration of the award of the RSUs, no claim or entitlement to
compensation or damages shall arise from forfeiture of the RSUs, including, but
not limited to, forfeiture resulting from termination of the Employee’s
employment with the Employer (for any reason whatsoever and whether or not in
breach of local labor laws) and the Employee irrevocably releases the Company
and the Employer from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, the Employee shall be deemed irrevocably to have waived the Employee’s
entitlement to pursue such claim; and


(k)subject to the provisions in the Plan regarding Change in Control, RSUs and
the benefits under the Plan, if any, will not automatically transfer to another
company in the case of a merger, take-over or transfer of liability.


13.    No Advice Regarding Award. Neither the Company nor the Employer is
providing any tax, legal or financial advice, nor is the Company or Employer
making any recommendations regarding the Employee’s participation in the Plan,
or his or her acquisition or sale of the underlying shares of Common Stock. The
Employee is hereby advised to consult with his or her own personal tax, legal
and financial advisors regarding his or her participation in the Plan before
taking any action related to the Plan.
14.    Amendment of This Agreement. With the consent of the Em-ployee, the
Committee or its authorized delegate, as applicable, may amend this Agreement in
a manner not inconsistent with the Plan.
15.    Subsidiary. As used herein the term ”subsidiary” shall mean any present
or future corporation which would be a ”subsidiary corporation” of the Company
as the term is defined in Section 425 of the Internal Revenue Code (the “Code”)
of 1986 on the date of award.
16.    Affiliate. As used herein the term “affiliate” shall mean any entity in
which the Company has a significant equity interest, as determined by the
Committee.
17.    Recoupments.
(a)    If an employee or former employee of the Employer is reasonably deemed by
the Committee or its authorized delegate, as applicable, to have engaged in
detrimental activity against the Employer, any awards granted to such employee
or former employee shall be cancelled and be of no further force or effect and
any payment or delivery of an award from six months prior to such detrimental
activity may be rescinded. In the event of any such rescission, the Employee
shall pay to the Company the amount of any gain realized or payment received as
a result of the rescinded exercise, payment or delivery, in such manner and on
such terms and conditions as may be required by the Committee or its authorized
delegate, as applicable. Detrimental activity may include:
(i)    violating terms of a non-compete agreement with the Employer, if any;
(ii)    disclosing confidential or proprietary business information of the
Employer to any person or entity including but not limited to a competitor,
vendor or customer without appropriate authorization from the Employer;
(iii)    violating any rules, policies, procedures or guidelines of the
Employer;
(iv)    directly or indirectly soliciting any employee of the Employer to
terminate employment with the Employer;
(v)    directly or indirectly soliciting or accepting business from any customer
or potential customer or encouraging any customer, potential customer or
supplier of the Employer, to reduce the level of business it does with the
Employer; or
(vi)    engaging in any other conduct or act that is determined to be injurious,
detrimental or prejudicial to any interest of the Employer.
(b)    If an accounting restatement by the Company is required in order to
correct any material noncompliance with financial reporting requirements
under relevant securities laws, the Company will have the





--------------------------------------------------------------------------------

EXHIBIT 10.6(a)(vi)




authority to recover from executive officers or former executive officers,
whether or not still employed by the Employer, any excess  incentive-based
compensation (in excess of what would have been paid under the accounting
restatement), including entitlement to shares, provided under this Agreement to
executive officers of the Employer, that was based on such erroneous data and
paid during the three-year period preceding the date on which the Company is
required to prepare the accounting restatement.  Notwithstanding anything herein
to the contrary, the Company may implement any policy or take any action with
respect to the recovery of excess incentive-based compensation, including
entitlement to shares of Common Stock that the Company determines to be
necessary or advisable in order to comply with the requirements of the
Dodd-Frank Wall Street Financial Reform and Consumer Protection Act.
18.    Cancellation and Rescission of Award. Without limiting the foregoing
Section regarding non-engagement in detrimental activity against the Employer,
the Company may cancel any award provided hereunder if the Employee is not in
compliance with all of the following conditions:
(a)    The Employee shall not render services for any organization or engage
directly or indirectly in any business which would cause the Employee to breach
any of the post-employment prohibitions contained in any agreement between the
Employer and the Employee.
(b)    The Employee shall not, without prior written authorization from the
Employer, disclose to anyone outside the Employer, or use in other than the
Employer’s business, any confidential information or material, as specified in
any agreement between the Employer and the Employee which contains
post-employment prohibitions, relating to the business of the Employer acquired
by the Employee either during or after employment with the Employer.
Notwithstanding the above, this Agreement does not in any manner restrict the
Employee from reporting possible violations of federal, state or local laws or
regulations to any governmental agency or entity, and shall not, and not be
interpreted to, impair the participant from exercising any legally protected
whistleblower rights (including under Rule 21F under the Exchange Act).
Similarly, the Employer does not in any manner restrict the Employee from
participating in any proceeding or investigation by a federal, state or local
government agency or entity responsible for enforcing such laws. The Employee is
not required to notify the Employer that he or she has made such report or
disclosure, or of his or her participation in an agency investigation or
proceeding.
(c)    The Employee, pursuant to any agreement between the Employer and the
Employee which contains post-employment prohibitions, shall disclose promptly
and assign to the Employer all right, title and interest in any invention or
idea, patentable or not, made or conceived by the Employee during employment
with the Employer, relating in any manner to the actual or anticipated business,
research or development work of the Employer, and shall do anything reasonably
necessary to enable the Employer to secure a patent where appropriate in the
United States and in foreign countries.
(d)    Failure to comply with the provision of subparagraphs (a), (b) or (c) of
this Section 18 prior to, or during the six months after, any payment or
delivery shall cause such payment or delivery to be rescinded. The Company shall
notify the Employee in writing of any such rescission within two years after
such payment or delivery. Within ten days after receiving such a notice from the
Company, the Employee shall pay to the Company the amount of any payment
received as a result of the rescinded payment or delivery pursuant to an award.
Such payment to the Company by the Employee shall be made either in cash or by
returning to the Company the number of shares of Common Stock that the Employee
received in connection with the rescinded payment or delivery.
19.    Notices. Notices hereunder shall be in writing and if to the Company
shall be mailed to the Company at 100 Campus Dr. Suite 200 Florham Park, NJ
07932 USA, addressed to the attention of Stock Plan Administrator, and if to the
Employee shall be delivered personally or mailed to the Employee at his address
as the same appears on the records of the Company.
20.    Language. If the Employee has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.
21.    Electronic Delivery and Acceptance. The Company will deliver any
documents related to current or future participation in the Plan by electronic
means. The Employee hereby consents to receive such documents by electronic
delivery, and agrees to participate in the Plan and be bound by the terms and
conditions of this Agreement, through an on-line or electronic system
established and maintained by the Company or a third party designated by the





--------------------------------------------------------------------------------

EXHIBIT 10.6(a)(vi)




Company. Electronic acceptance by the Employee is required and the award will be
cancelled for any employee who fails to comply with the Company’s acceptance
requirement within six months of the effective date of the award.
22.    Interpretation of This Agreement. The Committee or its authorized
delegate, as applicable, shall have the authority to interpret the Plan and this
Agreement and to take whatever administrative actions, including correction of
administrative errors in the awards subject to this Agreement and in this
Agreement, as the Committee or its authorized delegate, as applicable, in its
sole good faith judgment shall determine to be advisable. All decisions,
interpretations and administrative actions made by the Committee or its
authorized delegate, as applicable, hereunder or under the Plan shall be binding
and conclusive on the Company and the Employee. In the event there is
inconsistency between the provisions of this Agreement and of the Plan, the
provisions of the Plan shall govern.
23.    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and the successors and assigns of the Company
and to the extent provided in Section 11 of the Plan to the personal
representatives, legatees and heirs of the Employee.
24.    Governing Law and Venue. The validity, construction and effect of the
Agreement and any actions taken under or relating to this Agreement shall be
determined in accordance with the laws of the state of New York and applicable
Federal law.
This grant is made and/or administered in the United States. For purposes of
litigating any dispute that arises under this grant or the Agreement the parties
hereby submit to and consent to the jurisdiction of the state of New York, agree
that such litigation shall be conducted in the state or federal courts located
in New York.
25. Section 409A. It is intended that the provisions of this Agreement comply
with, or are exempt from, Section 409A, and all provisions of this Agreement
shall be construed and interpreted in a manner consistent with the requirements
for avoiding taxes or penalties under Section 409A.
Neither the Employee nor any of the Employee’s creditors or beneficiaries shall
have the right to subject any deferred compensation (within the meaning of
Section 409A) payable under this Agreement to any anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment or garnishment.
Except as permitted under Section 409A, any deferred compensation (within the
meaning of Section 409A) payable to the Employee or for the Employee’s benefit
under this Agreement may not be reduced by, or offset against, any amount owing
by the Employee to the Company or any of its Affiliates.
If, at the time of the Employee’s separation from service (within the meaning of
Section 409A), (a) the Employee shall be a specified employee (within the
meaning of Section 409A and using the identification methodology selected by the
Company from time to time) and (b) the Company shall make a good faith
determination that an amount payable hereunder constitutes deferred compensation
(within the meaning of Section 409A) the payment of which is required to be
delayed pursuant to the six-month delay rule set forth in Section 409A in order
to avoid taxes or penalties under Section 409A, then the Company shall not pay
such amount on the otherwise scheduled payment date but shall instead pay it,
without interest, on the first business day after such six-month period.
Notwithstanding any provision of this Agreement to the contrary, in light of the
uncertainty with respect to the proper application of Section 409A, the Company
reserves the right to make amendments to this Agreement as the Company deems
necessary or desirable to avoid the imposition of taxes or penalties under
Section 409A. In any case, the Employee shall be solely responsible and liable
for the satisfaction of all taxes and penalties that may be imposed on the
Employee or for the Employee’s account in connection with this Agreement
(including any taxes and penalties under Section 409A), and neither the Company
nor any of its Affiliates shall have any obligation to indemnify or otherwise
hold the Employee harmless from any or all of such taxes or penalties.
26.     Separability. In case any provision in the Agreement, or in any other
instrument referred to herein, shall become invalid, illegal or unenforceable,
the validity, legality and enforceability of the remaining provisions in the
Agreement, or in any other instrument referred to herein, shall not in any way
be affected or impaired thereby.
27.    Integration of Terms. Except as otherwise provided in this Agreement,
this Agreement contains the entire agreement between the parties relating to the
subject matter hereof and supersedes any and all oral statements and prior
writings with respect thereto.
28.    Appendix for Non-U.S. Countries. Notwithstanding any provisions in this
Agreement, the RSU award shall be subject to any special terms and conditions
set forth in any appendix to this Agreement for the Employee’s country (the
“Appendix”). Moreover, if the Employee relocates to one of the countries
included in the Appendix, the special





--------------------------------------------------------------------------------

EXHIBIT 10.6(a)(vi)




terms and conditions for such country will apply to the Employee, to the extent
the Company determines that the application of such terms and conditions is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. The Appendix constitutes part of this Agreement.
29.    Imposition of Other Requirements. The Committee or its authorized
delegate, as applicable, reserves the right to impose other requirements on the
Employee’s participation in the Plan, on the RSUs and on any shares of Common
Stock acquired under the Plan, to the extent the Committee or its authorized
delegate, as applicable, determines it is necessary or advisable in order to
comply with local law or facilitate the administration of the Plan, and to
require the Employee to sign any additional agreements or undertakings that may
be necessary to accomplish the foregoing.
    
IN WITNESS WHEREOF, the Company has executed this Agreement as of the day and
year set forth on the Award Summary.


                            CONDUENT INCORPORATED
                        
                        


                
By:                        
Signature









